Citation Nr: 0629751	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, right leg, currently evaluated as 10 
percent disabling.

3.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, left leg, currently evaluated as 10 
percent disabling.

4.  Entitlement to a higher initial disability rating for 
erectile dysfunction, currently rated as noncompensable.

5.  Entitlement to education benefits under Chapter 35 
Dependents' Educational Assistance Program.

6.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1967 to May 1970.

This matter was previously before the Board and was remanded 
in November 2004 and January 2006.  The veteran testified at 
a Board hearing at the RO in September 2005.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as diabetes mellitus type 2, is productive of 
the need for daily medication and minor regulation of 
activities without evidence of a need for insulin or a 
prescribed diet. 

2.  The veteran's service-connected disability, described for 
rating purposes as peripheral neuropathy, lower right 
extremity, is productive of mild pain, numbness and tingling.

3.  The veteran's service-connected disability, described for 
rating purposes as peripheral neuropathy, lower left 
extremity, is productive of mild pain, numbness and tingling.

4.  The veteran's service-connected disability, described for 
rating purposes as erectile dysfunction, is productive of 
loss of erectile power, with no evidence of a deformity of 
the penis.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.

6.  The veteran does not have a permanent, total service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for service-connected diabetes mellitus 
type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 7913 
(2005).

2.  A rating in excess of 10 percent for the veteran's 
service-connected peripheral neuropathy of the right lower 
extremity is not warranted. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.68, 4.124a, Diagnostic Code 
8520 (2005).

3.  A rating in excess of 10 percent for the veteran's 
service-connected peripheral neuropathy of the left lower 
extremity is not warranted. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.68, 4.124a, Diagnostic Code 
8520 (2005).

4.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
impotency have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 
5722 (2005).

5.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2005).

6.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the February 2006 letter, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The February 2006 
letter also directed the veteran to tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him in relation to his case and explicitly 
directed the veteran to send any pertinent evidence he had in 
his possession.  The Board finds that these letters fulfill 
VA's duties to notify the veteran.  The veteran has been 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Id.

In this case, the February 2006 VCAA letter sent to the 
veteran directed him to submit to the VA any other evidence 
or information that the pertained to his claim.  Thus, the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claimed disabilities.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Additionally, as the instant decision finds that a 
preponderance of the evidence weighs against an increased 
rating for any of the claims on appeal, any question as to 
the proper effective date to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
several times and the RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The veteran has been 
afforded multiple VA examinations.  There is sufficient 
medical evidence of record to adjudicate this appeal.  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the 
veteran, as in this case, is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his service-connected 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes Mellitus

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected diabetes mellitus type 2.  
He contends that he is entitled to a higher disability 
rating.  A 40 percent disability rating is the next highest 
disability rating available for diabetes mellitus.  A 40 
percent disability rating is warranted for diabetes mellitus 
that requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 60 
percent disability rating requires insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.

The October 2001 VA examination report shows that the veteran 
reported being recently diagnosed with diabetes mellitus.  He 
reported that his weight was stable and he had no restriction 
of his activities.  He did report some restriction "below 
his knees" and erectile dysfunction.  On physical 
examination, the examiner noted that dorsal penile artery 
pulse by Doppler was markedly reduced.  The examiner also 
noted that the veteran had decreased sensation from his knees 
to his feet.  The examiner's diagnosis was diabetes mellitus, 
type 2, controlled with diet.  She also noted erectile 
dysfunction secondary to diabetes mellitus.

A July 2002 VA examination report shows that the veteran 
presented with a one-year history of diabetes mellitus.  He 
stated that he was initially treated with diet alone, but was 
then put on oral medications.  He described his symptoms as 
pain, numbness and weakness in his legs.  The diagnosis was 
diabetes mellitus, type 2, with symptoms consistent with a 
worsening peripheral neuropathy.

A March 2003 VA examination report notes that the veteran 
took metformin for his non-insulin-dependent diabetes.  At 
his September 2005 Board hearing at the RO, the veteran 
testified that he was not on insulin, and he said that he 
watched what he ate, but he did not state that he was on a 
physician-prescribed diet of any type.  When asked how his 
diabetes mellitus affected his daily activities, he stated 
that he could not do any real heavy lifting or any real 
strenuous work, although he implied this was due to his 
service-connected peripheral neuropathy.

In short, it appears that the veteran is on daily medication 
for his diabetes mellitus with some restriction of activities 
and he watches what he eats, but he is not on insulin.  As 
noted above, a rating in excess of 20 percent for diabetes 
mellitus is only warranted when a veteran is on insulin for 
his or her diabetes.  As such, the veteran's diabetes 
mellitus is appropriately rated as 20 percent disabling and 
an increased evaluation is not warranted.

Peripheral Neuropathy, Right and Left Legs

The veteran's bilateral peripheral neuropathy is rated under 
Diagnostic Code 8520.  Under that Diagnostic Code, 10, 20, 
and 40 percent ratings are warranted for mild, moderate, and 
moderately severe incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a (2005).

An October 2001 VA examination report notes that the veteran 
stated that he had "limits below his knees for the past four 
months."  He reported no loss of strength and no problems 
with his feet.  On physical examination, decreased sensation 
from his knees to his feet was noticed.  The veteran was 
diagnosed with peripheral neuropathy.  An August 2002 VA 
examination report notes that the veteran reported burning 
pain in his left thigh and a loss of sensation when he 
stands.  He also reported that his feet and toes were cold 
from mid-calf distally.  He reported being unable to stand 
for more than two hours and being unable to walk for more 
than a quarter of a mile.  On examination, the veteran walked 
with a normal gait.  He had no pedal edema and he had normal 
distal pulses.  He had normal sensation in both lower 
extremities at the time of the examination.  

A March 2003 VA examination report notes that the veteran 
reported occasional numbness and tingling in his legs 
bilaterally.  He denied weakness in his legs, but described 
experiencing abnormal temperature sensations.  On physical 
examination, the veteran's extremities appeared to function 
normally with normal muscle bulk and strength and range of 
motion.  A sensory examination of the extremities revealed no 
abnormalities.  Ankle strength and deep tendon reflexes were 
normal.  A May 2003 VA examination report noted that the 
veteran reported lower extremity numbness, tingling and 
intermittent cramping.  Physical examination revealed normal 
pedal pulses bilaterally.  Motor examination was within 
normal limits.  The veteran had a normal gait.  Sensory 
examination revealed impaired vibratory perception of both 
lower extremities with intact pinprick.  The examiner noted 
absent ankle jerks.  

Thus, the medical evidence demonstrates that the veteran can 
walk a quarter of a mile and stand for two hours without 
using a wheelchair or crutches, or any other assistive 
device.  He does report symptoms of numbness, tingling, and 
decreased sensation, but on examination, the veteran has only 
slightly decreased sensation in the lower extremities.  In 
fact, the October 2001 VA examination report notes that the 
veteran had decreased sensation from his knees to his feet, 
but the August 2002 VA examination report shows the veteran 
had normal distal pulses and that he had normal sensation in 
both lower extremities.  The March 2003 VA examination report 
shows normal muscle bulk, strength, range of motion, ankle 
strength and deep tendon reflexes of the extremities and the 
May 2003 VA examination report noted normal pedal pulses and 
intact pinprick with impaired vibratory perception of both 
lower extremities and absent ankle jerks.  Therefore, the 
Board finds that this evidence demonstrates only mild 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520.  Accordingly, the Board finds that a rating in 
excess of 10 percent is not warranted for peripheral 
neuropathy of each leg.



Erectile Dysfunction

The veteran's service-connected erectile dysfunction has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7522. 38 C.F.R. § 4.115b.  Diagnostic Code 
7522 (penis, deformity with loss of erectile power) provides 
a 20 percent disability rating.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 
indicate that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31.

The October 2001 VA examination report notes that on physical 
examination, the veteran had a normal penis.  The March 2003 
VA examination report notes that the veteran had a normal 
penis.  The veteran is clearly impotent secondary to service- 
connected diabetes mellitus.  The question herein is whether 
the veteran is entitled to a 20 percent evaluation under 
Diagnostic Code 7522, which entails both loss of erectile 
power and deformity of the penis.

As the medical evidence of record fails to show any deformity 
of the veteran's penis, the Board cannot grant a 20 percent 
evaluation under Diagnostic Code 7522 for erectile 
dysfunction with deformity of the penis.  The veteran's 
service-connected diabetes mellitus seems to have caused 
impotency for which service connection on a secondary basis 
was granted.  Impotency alone warrants only a zero percent 
evaluation, as the criteria for a compensable evaluation 
under Diagnostic Code 7522 requires deformity of the penis. 
38 C.F.R. §§ 4.31, 4.115b. 

In sum, the only symptom attributable to the service- 
connected impotency is erectile dysfunction.  This alone 
without related deformity of the penis is insufficient for 
the granting of a compensable evaluation under Diagnostic 
Code 7522.  As the veteran does not meet the minimal criteria 
for a compensable evaluation under this provision, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.31.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection is in effect for diabetes mellitus, 
evaluated as 20 percent disabling; peripheral neuropathy, 
right leg, evaluated as 10 percent disabling; peripheral 
neuropathy, left leg, evaluated as 10 percent disabling; and 
erectile dysfunction, evaluated as noncompensable.  The 
combined evaluation is 40 percent and the veteran has no 
single disability rated as at least 60 percent disabling.  
Thus, the veteran does not meet the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Nonetheless, the 
Board must consider, under the provisions of 38 C.F.R. 
§ 4.16(b), whether the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
The record shows that the veteran obtained his General 
Equivalency Degree (GED) during active duty service and 
worked after service as a heavy equipment operator.  At his 
September 2005 Board hearing, the veteran testified that he 
cannot work because he cannot do any heavy lifting.  He 
testified that his legs lose sensation and tremble and that 
he has no endurance in his legs.  The veteran filed an 
application for TDIU in December 2002 which reflected that he 
last worked in 2000.

The Board understands the veteran's contentions; however, a 
review of the veteran's c-file shows that the preponderance 
of the medical evidence is against a finding that the veteran 
is precluded from employment consistent with his education 
and work experience based on his service-connected 
disabilities.  

Initially, the Board notes the August 2003 letter from C. R., 
N. P which states that the veteran receives treatment from 
her for coronary artery disease; chronic obstructive 
pulmonary disease; diabetes mellitus, type 2; diabetic 
neuropathy; bilateral ulnar compression; post-traumatic 
stress disorder (PTSD); and carotid artery stenosis.  The 
letter notes that the veteran experiences angina with heavy 
work, which prevents him from working on a regular basis.  
The letter also notes that his bilateral ulnar compression 
causes numbness and weakness in his arms which inhibits his 
employment as a carpenter.  The letter states that the 
veteran's diabetes mellitus is under good control and that 
the most severe of the veteran's illnesses is his PTSD.  C.P. 
concluded the letter by stating that it was her professional 
opinion that the veteran was not able to work due to his 
ongoing angina and PTSD.  However, as the veteran is not 
service-connected for PTSD or angina, this evidence is not 
relevant to the issue of establishing eligibility for a total 
disability rating based on individual unemployability.

The Board notes that the evidence of record includes 
extensive records of treatment for the veteran's service-
connected disabilities.  However, none of this evidence shows 
that the veteran is unable to secure employment because of 
his service-connected disabilities.  Moreover, the evidence 
tends to show that the veteran's diabetes and peripheral 
neuropathy are mild.  In addition to the August 2003 letter 
from C. P. which states that the veteran's diabetes is under 
good control, the VA treatment notes from November 2004 show 
that the veteran's diabetes is mild and asymptomatic.  
Additionally, the March 2003 VA examination report shows that 
the veteran's lower extremities appeared to function normally 
with normal muscle bulk and strength and range of motion with 
no abnormalities on sensory examination.  

In short, there is nothing in the record to suggest that the 
veteran's service-connected disabilities would prevent him 
from gainful employment.  The evidence of the veteran's 
education and work experience and the nature of the service-
connected disabilities leads the Board to conclude that the 
veteran would not be precluded from earning a living wage 
solely because of the service-connected disabilities.

Chapter 35 Benefits

The veteran has applied for Chapter 35 educational benefits 
for his spouse.  Dependents' Educational Assistance, under 
Chapter 35, Title 38, of the United States Code, is a program 
of education or special restorative training that may be 
authorized for an eligible person, such as a spouse, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 21.3020, 21.3021.  Basic eligibility for 
certification of Dependents' Educational Assistance exists if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service, and either (1) 
has a permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The veteran received an honorable discharge from active 
military service; however, he is not in receipt of a 
permanent total service-connected disability.  Accordingly, 
Dependents' Educational Assistance, pursuant to the 
provisions of Chapter 35, Title 38, United States Code, is 
not warranted.

Conclusion

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected disabilities, the record does not 
include any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has not required frequent periods of 
hospitalization for his service-connected disabilities and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
his service-connected disabilities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the currently assigned 
evaluations shown in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
and  higher ratings are denied on an extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy, right leg, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy, left leg, is denied.

Entitlement to an initial compensable disability rating for 
erectile dysfunction is denied.

Entitlement to TDIU is denied.

Entitlement to Chapter 35 Educational Benefits for the 
veteran's spouse is denied.

The appeal is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


